Exhibit 10.2

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of January 27, 2017 (the “Effective Date”) by and between SILICON VALLEY
BANK, a California corporation with a loan production office located at 505
5th Avenue, 11th Floor, New York, New York 10017 (“Bank”), and TREMOR
VIDEO, INC., a Delaware corporation (“Borrower”), provides the terms on which
Bank shall lend to Borrower and Borrower shall repay Bank.  The parties agree as
follows:

 

A.                                    Bank and Borrower have previously entered
into that certain Loan and Security Agreement dated as of June 7, 2007, between
Borrower and Bank as amended by a certain First Loan Modification Agreement
dated as of December 8, 2008, as further amended by a certain Second Loan
Modification Agreement dated as of December 7, 2009, as further amended by a
certain Third Loan Modification Agreement dated as of February 7, 2010, as
further amended by a certain Fourth Loan Modification Agreement dated as of
March 7, 2011, as further amended by a certain Fifth Loan Modification Agreement
dated as of December 30, 2011, as further amended by a certain Sixth Loan
Modification Agreement dated as of October 20, 2014, and as further amended by a
certain Seventh Loan Modification Agreement dated as of December 28, 2016 (as
the same has been amended, modified, supplemented or restated, the “Prior Loan
Agreement”).

 

B.                                    Borrower and Bank have agreed to amend and
restate, and replace, the Prior Loan Agreement in its entirety.  Bank and
Borrower hereby agree that the Prior Loan Agreement is amended and restated in
its entirety as follows:

 

1.                                      ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2.                                      LOAN AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay Bank the outstanding principal amount of all
Credit Extensions and accrued and unpaid interest thereon as and when due in
accordance with this Agreement.

 

2.1.1                     Revolving Advances.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement, Bank shall make Advances not exceeding the
Availability Amount.  Amounts borrowed under the Revolving Line may be repaid
and, prior to the Revolving Line Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein.

 

(b)                                 Termination; Repayment.  The Revolving Line
terminates on the Revolving Line Maturity Date, when the principal amount of all
Advances, the unpaid interest thereon, and all other Obligations relating to the
Revolving Line shall be immediately due and payable.

 

2.1.2                     Letters of Credit Sublimit.

 

(a)                                 As part of the Revolving Line, Bank shall
issue or have issued Letters of Credit denominated in Dollars or a Foreign
Currency for Borrower’s account.  The aggregate Dollar Equivalent of the face
amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve) may not exceed (i) the
lesser of (A) the Revolving Line or (B) the Borrowing Base minus (ii) the sum of
all outstanding principal amounts of any Advances, minus (iii) the sum of all
amounts used for Cash Management Services, and minus (iv) the FX Reduction
Amount.

 

--------------------------------------------------------------------------------


 

(b)                                 If, on the Revolving Line Maturity Date (or
the effective date of any termination of this Agreement), there are any
outstanding Letters of Credit, then on such date Borrower shall provide to Bank
cash collateral in an amount equal to one hundred five percent (105.0%) for
Letters of Credit denominated in Dollars or one hundred ten percent (110.0%) for
Letters of Credit denominated in a Foreign Currency, in each case of the
aggregate Dollar Equivalent of the face amount of all such Letters of Credit
plus all interest, fees, and costs due or estimated by Bank to become due in
connection therewith, to secure all of the Obligations relating to such Letters
of Credit.  All Letters of Credit shall be in form and substance acceptable to
Bank in its sole discretion and shall be subject to the terms and conditions of
Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”).  Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request.  Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.

 

(c)                                  The obligation of Borrower to immediately
reimburse Bank for drawings made under Letters of Credit shall be absolute,
unconditional, and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, such Letters of Credit, and the Letter of
Credit Application.

 

(d)                                 Borrower may request that Bank issue a
Letter of Credit payable in a Foreign Currency.  If a demand for payment is made
under any such Letter of Credit, Bank shall treat such demand as an Advance to
Borrower of the Dollar Equivalent of the amount thereof (plus fees and charges
in connection therewith such as wire, cable, SWIFT or similar charges).

 

(e)                                  To guard against fluctuations in currency
exchange rates, upon the issuance of any Letter of Credit payable in a Foreign
Currency, Bank shall create a reserve (the “Letter of Credit Reserve”) under the
Revolving Line in an amount equal to a percentage (which percentage shall be
determined by Bank in its sole discretion) of the face amount of such Letter of
Credit.  The amount of the Letter of Credit Reserve may be adjusted by Bank from
time to time to account for fluctuations in the exchange rate.  The availability
of funds under the Revolving Line shall be reduced by the amount of such Letter
of Credit Reserve for as long as such Letter of Credit remains outstanding.

 

2.1.3                     Foreign Exchange Sublimit.  As part of the Revolving
Line, Borrower may enter into foreign exchange contracts with Bank under which
Borrower commits to purchase from or sell to Bank a specific amount of Foreign
Currency (each, a “FX Contract”) on a specified date (the “Settlement Date”). 
FX Contracts shall have a Settlement Date of at least one (1) FX Business Day
after the contract date.  The aggregate FX Reduction Amount at any one time may
not exceed (i) the lesser of (A) the Revolving Line or (B) the Borrowing Base
minus (ii) the sum of all outstanding principal amounts of any Advances, minus
(ii) the sum of all amounts used for Cash Management Services, and minus
(iii) the aggregate Dollar Equivalent of the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve).  The amount otherwise available for Credit Extensions
under the Revolving Line shall be reduced by the FX Reduction Amount.  Any
amounts needed to fully reimburse Bank for any amounts not paid by Borrower in
connection with FX Contracts will accrue interest at the interest rate
applicable to Advances.  Subject to Section 4.1, if, on the Revolving Line
Maturity Date, there are any outstanding FX Forward Contracts, then on such date
Borrower shall provide to Bank cash collateral in an amount consistent with
Bank’s current foreign exchange contracts policies to secure all of the
Obligations relating to such FX Forward Contracts.

 

2.1.4                     Cash Management Services Sublimit.  Borrower may use
the Revolving Line for Bank’s cash management services, which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in Bank’s various cash management services
agreements (collectively, the “Cash Management Services”) in an aggregate amount
not to exceed (i) lesser of (A) the Revolving Line or (B) the Borrowing Base,
minus (ii) the sum of all outstanding principal amounts of any Advances, minus
(ii) the aggregate Dollar Equivalent of the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve), and minus (iv) the FX Reduction Amount.  Any amounts
Bank pays on behalf of Borrower for any Cash Management Services will accrue
interest at the interest rate applicable to Advances. Subject to Section 4.1,
if, on the Revolving Line Maturity Date, there are any outstanding Cash
Management Services, then on such date Borrower shall provide to Bank cash
collateral in an amount consistent with Bank’s current cash management services
policies to secure all of the Obligations relating to such Cash Management
Services.

 

2

--------------------------------------------------------------------------------


 

2.2                               Overadvances.  If, at any time, the
outstanding principal amount of any Advances exceeds the lesser of either the
Revolving Line or the Borrowing Base, Borrower shall immediately pay to Bank in
cash the amount of such excess (such excess, the “Overadvance”). Without
limiting Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to
pay Bank interest on the outstanding amount of any Overadvance, on demand, at
the Default Rate.

 

2.3                               Payment of Interest on the Credit Extensions.

 

(a)                                 Interest Rate.  Subject to Section 2.3(b),
the principal amount outstanding under the Revolving Line shall accrue interest
at a floating per annum rate equal to the Prime Rate, which interest shall be
payable monthly in accordance with Section 2.3(d) below.

 

(b)                                 Default Rate.  Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is four percent (4.0%) above the rate
that is otherwise applicable thereto (the “Default Rate”).  Fees and expenses
which are required to be paid by Borrower pursuant to the Loan Documents
(including, without limitation, Bank Expenses) but are not paid when due shall
bear interest until paid at a rate equal to the highest rate applicable to the
Obligations.  Payment or acceptance of the increased interest rate provided in
this Section 2.3(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.

 

(c)                                  Adjustment to Interest Rate.  Changes to
the interest rate of any Credit Extension based on changes to the Prime Rate
shall be effective on the effective date of any change to the Prime Rate and to
the extent of any such change.

 

(d)                                 Payment; Interest Computation.  Interest is
payable monthly on the Payment Date and shall be computed on the basis of a
360-day year for the actual number of days elapsed.  In computing interest,
(i) all payments received after 2:00 p.m. Eastern time on any day shall be
deemed received at the opening of business on the next Business Day, and
(ii) the date of the making of any Credit Extension shall be included and the
date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.

 

2.4                               Fees.  Borrower shall pay to Bank:

 

(a)                                 Commitment Fee.  A fully earned,
non-refundable commitment fee of Thirty Five Thousand Dollars ($35,000.00), on
the Effective Date;

 

(b)                                 Unused Revolving Line Facility Fee.  A fee
(the “Unused Revolving Line Facility Fee”), payable quarterly, in arrears, in an
amount equal to thirty five-hundredths of one percent (0.35%) per annum of the
average unused portion of the Revolving Line, as determined by Bank.  The unused
portion of the Revolving Line, for purposes of this calculation, shall be
calculated on a calendar year basis and shall equal the difference between
(i) the Revolving Line and (ii) the average for the period of the daily closing
balance of the Revolving Line outstanding (including any amounts used for Cash
Management Services), plus the sum of the aggregate Dollar Equivalent of the
face amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve) and the FX Reduction
Amount.  Borrower shall not be entitled to any credit, rebate or repayment of
any Unused Revolving Line Facility Fee previously earned by Bank pursuant to
this Section 2.4(b) notwithstanding any termination of the Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder;

 

(c)                                  Termination Fee.  Upon termination of this
Agreement or the Revolving Line by the Borrower for any reason prior to the
Revolving Line Maturity Date, in addition to the payment of any other amounts
then-owing, a termination fee in an amount equal to one percent (1.0%) of the
Revolving Line, provided that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from Bank; and

 

3

--------------------------------------------------------------------------------


 

(d)                                 Bank Expenses.  All Bank Expenses (including
reasonable attorneys’ fees and expenses for documentation and negotiation of
this Agreement) incurred through and after the Effective Date, when due (or, if
no stated due date, upon demand by Bank).

 

Unless otherwise provided in this Agreement or in a separate writing by Bank,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Bank pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of Bank’s obligation to make
loans and advances hereunder.  Bank may deduct amounts owing by Borrower under
the clauses of this Section 2.4 pursuant to the terms of Section 2.5(c).  Bank
shall provide Borrower written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.4.

 

2.5                               Payments; Application of Payments; Debit of
Accounts.

 

(a)                                 All payments to be made by Borrower under
any Loan Document shall be made in immediately available funds in Dollars,
without setoff or counterclaim, before 2:00 p.m. Eastern time on the date when
due.  Payments of principal and/or interest received after 2:00 p.m. Eastern
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

(b)                                 Prior to the occurrence of an Event of
Default, payments shall be applied as directed by Borrower.  Upon and during the
continuance of an Event of Default, Bank has the exclusive right to determine
the order and manner in which all payments with respect to the Obligations may
be applied and Borrower shall have no right to specify the order or the accounts
to which Bank shall allocate or apply any payments required to be made by
Borrower to Bank or otherwise received by Bank under this Agreement when any
such allocation or application is not specified elsewhere in this Agreement.

 

(c)                                  Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due.  These debits shall
not constitute a set-off but shall be credited against Obligations due and
payable.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  Bank’s obligation to make the initial Credit Extension is subject to
the condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:

 

(a)                                 duly executed original signatures of
Borrower to the Loan Documents to which it is a party;

 

(b)                                 duly executed original signatures of
Borrower to the Control Agreement(s);

 

(c)                                  the Operating Documents and long-form good
standing certificates of Borrower certified (other than with respect to
Borrower’s by-laws) by the Secretary of State of Delaware, the Secretary of the
Commonwealth (or equivalent agency) of Massachusetts, and the Secretary of State
(or equivalent agency) of New York, each as of a date no earlier than sixty (60)
days prior to the Effective Date;

 

(d)                                 duly executed signatures to the completed
Borrowing Resolutions for Borrower;

 

(e)                                  certified copies, dated as of a recent
date, of financing statement searches, as Bank may request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Credit Extension, will be
terminated or released;

 

4

--------------------------------------------------------------------------------


 

(f)                                   the Perfection Certificate of Borrower,
together with the duly executed original signature thereto;

 

(g)                                        a bailee’s waiver in favor of Bank by
each of (i) Sungard, (ii) Zayo Group Holdings and (iii) Raging Wire Data
Centers, Inc., together with the duly executed original signatures thereto;

 

(h)                                 a legal opinion of Borrower’s counsel
(authority and enforceability) dated as of the Effective Date together with the
duly executed original signature thereto;

 

(i)                                     evidence reasonably satisfactory to Bank
that the insurance policies and endorsements required by Section 6.5 hereof are
in full force and effect, together with appropriate evidence showing lender loss
payable and/or additional insured clauses or endorsements in favor of Bank; and

 

(j)                                    payment of the fees and Bank Expenses
then due as specified in Section 2.4 hereof.

 

3.2                               Conditions Precedent to all Credit
Extensions.  Bank’s obligations to make each Credit Extension, including the
initial Credit Extension, is subject to the following conditions precedent:

 

(a)                                 except as otherwise provided in Section 3.4,
timely receipt of an executed Payment/Advance Form;

 

(b)                                 the representations and warranties in this
Agreement shall be true, accurate, and complete in all material respects on the
date of the Payment/Advance Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

 

(c)                                  in Bank’s reasonable discretion, there has
not been any material impairment in the general affairs, results of operation,
financial condition or the prospect of repayment of the Obligations, or any
material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Bank.

 

3.3                               Covenant to Deliver.  Borrower agrees to
deliver to Bank each item required to be delivered to Bank under this Agreement
as a condition precedent to any Credit Extension.  Borrower expressly agrees
that a Credit Extension made prior to the receipt by Bank of any such item shall
not constitute a waiver by Bank of Borrower’s obligation to deliver such item,
and the making of any Credit Extension in the absence of a required item shall
be in Bank’s sole discretion.

 

3.4                               Procedures for Borrowing.  Subject to the
prior satisfaction of all other applicable conditions to the making of a Credit
Extension set forth in this Agreement, to obtain a Credit Extension (other than
Credit Extensions under Sections 2.1.2 or 2.1.4), Borrower shall notify Bank
(which notice shall be irrevocable) by electronic mail, facsimile, or telephone
by 12:00 noon Eastern time on the Funding Date of the Credit Extension. 
Together with any such electronic or facsimile notification, Borrower shall
deliver to Bank by electronic mail or facsimile a completed Payment/Advance
Form executed by a Responsible Officer or his or her designee.  Bank may rely on
any telephone notice given by a person whom Bank believes is a Responsible
Officer or designee.  Bank shall credit the Credit Extensions to the Designated
Deposit Account.  Bank may make Credit Extensions under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Credit Extensions are necessary to meet Obligations which
have become due.

 

5

--------------------------------------------------------------------------------


 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
grants Bank, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in, and pledges to Bank, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.

 

4.2                               Priority of Security Interest.  Borrower
represents, warrants, and covenants that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral (subject only to Permitted Liens that are permitted
pursuant to the terms of this Agreement to have superior priority to Bank’s Lien
under this Agreement).  If Borrower shall acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.

 

4.3                               Authorization to File Financing Statements. 
Borrower hereby authorizes Bank to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1                               Due Organization, Authorization; Power and
Authority.  Borrower is duly existing and in good standing as a Registered
Organization in its jurisdiction of formation and is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its business or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to have a material
adverse effect on Borrower’s business.  In connection with this Agreement,
Borrower has delivered to Bank a completed certificate signed by Borrower,
entitled “Perfection Certificate”.  Borrower represents and warrants to Bank
that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect ( or are being obtained pursuant to Section 6.1(b))) or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

 

6

--------------------------------------------------------------------------------


 

5.2                               Collateral.  Borrower has good title to,
rights in, and the power to transfer each item of the Collateral upon which it
purports to grant a Lien hereunder, free and clear of any and all Liens except
Permitted Liens.  Borrower has no Collateral Accounts at or with any bank or
financial institution other than Bank or Bank’s Affiliates except for the
Collateral Accounts described in the Perfection Certificate delivered to Bank in
connection herewith and which Borrower has taken such actions as are necessary
to give Bank a perfected security interest therein, pursuant to the terms of
Section 6.6(b).  The Accounts are bona fide, existing obligations of the Account
Debtors.

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

 

All Inventory is in all material respects of good and marketable quality, free
from material defects.

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
Borrower owns or purports to own and which is material to Borrower’s business
is, to Borrower’s knowledge, valid and enforceable, and no part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part.  To the best of Borrower’s knowledge, no claim has been made
that any part of the Intellectual Property the Borrower owns violates the rights
of any third party except to the extent such claim would not reasonably be
expected to have a material adverse effect on Borrower’s business.

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

5.3                               Accounts Receivable.

 

(a)                                 For any Eligible Account in any Borrowing
Base Certificate, all statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing such Eligible Accounts are
and shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower’s Books are genuine and in all respects what they
purport to be.  Whether or not an Event of Default has occurred and is
continuing, Bank may notify any Account Debtor owing Borrower money of Bank’s
security interest in such funds and verify the amount of such Eligible Account.

 

(b)                                 All sales and other transactions underlying
or giving rise to each Eligible Account shall comply in all material respects
with all applicable laws and governmental rules and regulations.  Borrower has
no knowledge of any actual or imminent Insolvency Proceeding of any Account
Debtor whose accounts are Eligible Accounts in any Borrowing Base Certificate. 
To the best of Borrower’s knowledge, all signatures and endorsements on all
documents, instruments, and agreements relating to all Eligible Accounts are
genuine, and all such documents, instruments and agreements are legally
enforceable in accordance with their terms.

 

5.4                               Litigation.  Except as disclosed on the
Perfection Certificate as of the Effective Date, there are no actions or
proceedings pending or, to the knowledge of any Responsible Officer, threatened
in writing by or against Borrower or any of its Subsidiaries involving more
than, individually or in the aggregate, One Hundred Fifty Thousand Dollars
($150,000.00).

 

7

--------------------------------------------------------------------------------


 

5.5                               Financial Statements; Financial Condition. 
All consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations for the periods covered thereby.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

 

5.6                               Solvency.  The fair salable value of
Borrower’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of Borrower’s liabilities; Borrower is not left with
unreasonably small capital after the transactions in this Agreement; and
Borrower is able to pay its debts (including trade debts) as they mature.

 

5.7                               Regulatory Compliance.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended.  Borrower is not engaged as one
of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower
(a) has complied in all material respects with all Requirements of Law, and
(b) has not violated any Requirements of Law, in each case, where the failure to
comply with or the violation of could reasonably be expected to have a material
adverse effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

 

5.8                               Subsidiaries; Investments.  Borrower does not
own any stock, partnership, or other ownership interest or other equity
securities except for Permitted Investments.

 

5.9                               Tax Returns and Payments; Pension
Contributions.  Borrower has timely filed, or has obtained valid extensions for
the filing of, all required tax returns and reports, and Borrower has timely
paid all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (b) if such taxes, assessments, deposits and contributions do not,
individually or in the aggregate, exceed Fifty Thousand Dollars ($50,000.00).

 

To the extent Borrower defers payment of any contested taxes, Borrower shall
(i) notify Bank in writing of the commencement of, and any material development
in, the proceedings, and (ii) post bonds or take any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a Permitted Lien.  Borrower
is unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

5.10                        Use of Proceeds.  Borrower shall use the proceeds of
the Credit Extensions as working capital, and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

 

5.11                        Full Disclosure.  No written representation,
warranty or other statement of Borrower in any certificate or written statement
given to Bank, as of the date such representation, warranty, or other statement
was made, taken together with all such written certificates and written
statements given to Bank, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized by Bank that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

 

8

--------------------------------------------------------------------------------


 

5.12                        Definition of “Knowledge.”  For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1                               Government Compliance.

 

(a)                                 Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations.  Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject the
non-compliance with which would reasonably be expected to have a material
adverse effect on Borrower’s business.

 

(b)                                 Obtain all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents to which it is a party and the grant of a security interest to Bank in
all of the Collateral.  Borrower shall promptly provide copies of any such
obtained Governmental Approvals to Bank.

 

6.2                               Financial Statements, Reports, Certificates. 
Provide Bank with the following:

 

(a)                                 Borrowing Base Reports.  Within thirty (30)
days after the last day of each month, aged listings of accounts receivable and
accounts payable (by invoice date) (the “Borrowing Base Reports”);

 

(b)                                 Borrowing Base Certificate.  Within thirty
(30) days after the last day of each month and together with the Borrowing Base
Reports, a duly completed Borrowing Base Certificate signed by a Responsible
Officer;

 

(c)                                  Monthly Financial Statements.  As soon as
available, but no later than thirty (30) days after the last day of each month,
a company prepared consolidated balance sheet and income statement covering
Borrower’s consolidated operations for such month certified by a Responsible
Officer and in a form reasonably acceptable to Bank (the “Monthly Financial
Statements”);

 

(d)                                 Monthly Compliance Certificate.  Within
thirty (30) days after the last day of each month and together with the Monthly
Financial Statements, a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such month, except as set
forth therein, Borrower was in full compliance with all of the terms, conditions
and covenants set forth in this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement and
such other information as Bank may reasonably request;

 

(e)                                  Board Projections.  As soon as available,
but no later than the earlier to occur of (i) forty-five (45) days after the end
of each fiscal year of Borrower or (ii) ten (10) days after Board approval, and
not more than ten (10) days after Board approval of any material updates or
changes thereto, annual Board-approved operating budget and financial
projections, in a form of presentation reasonably acceptable to Bank;

 

(f)                                   Annual Audited Financial Statements.  As
soon as available, but no later than one hundred twenty (120) days after the
last day of Borrower’s fiscal year, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
reasonably acceptable to Bank;

 

9

--------------------------------------------------------------------------------


 

(g)                                  Other Statements.  Within five (5) days of
delivery, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt;

 

(h)                                 SEC Filings.  Within five (5) days of
filing, copies of all periodic and other reports, proxy statements and other
materials filed by Borrower with the SEC, any Governmental Authority succeeding
to any or all of the functions of the SEC or distributed to its shareholders, as
the case may be.  Documents required to be delivered pursuant to the terms of
this Agreement (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address; provided, however, Borrower shall
promptly notify Bank in writing (which may be by electronic mail) of the posting
of any such documents;

 

(i)                                     Legal Action Notice.  A prompt report of
any legal actions pending or threatened in writing against Borrower or any of
its Subsidiaries that would reasonably be expected to result in damages or costs
to Borrower or any of its Subsidiaries of, individually or in the aggregate, One
Hundred Fifty Thousand Dollars ($150,000.00) or more;

 

(j)                                    Stock Repurchase Report. On the first
Business Day of each month, a report, in form and substance satisfactory to
Bank, setting forth the number of repurchases of common stock completed at any
time during the preceding month and the total amount paid by Borrower in
connection with such repurchases; and

 

(k)                                 Other Financial Information.  Other
financial information reasonably requested by Bank.

 

6.3                               Inventory; Returns.  Keep all Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between Borrower and its Account Debtors shall follow Borrower’s
customary practices as they exist at the Effective Date.  Borrower must promptly
notify Bank of all returns, recoveries, disputes and claims that involve more
than One Hundred Thousand Dollars ($100,000.00).

 

6.4                               Taxes; Pensions.  Timely file, and require
each of its Subsidiaries to timely file, all required tax returns and reports
and timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.9 hereof, and shall deliver to
Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

 

6.5                               Insurance.

 

(a)                                 Keep its business and the Collateral insured
for risks and in amounts standard for companies in Borrower’s industry and
location and as Bank may reasonably request.  Insurance policies shall be in a
form, with financially sound and reputable insurance companies that are not
Affiliates of Borrower, and in amounts that are satisfactory to Bank.  All
property policies shall have a lender’s loss payable endorsement showing Bank as
the sole lender loss payee.  All liability policies shall show, or have
endorsements showing, Bank as an additional insured.  Bank shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral.

 

(b)                                 Ensure that proceeds payable under any
property policy are, at Bank’s option, payable to Bank on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Three Hundred Thousand Dollars
($300,000.00) in the aggregate for all losses under all casualty policies,
toward the replacement or repair of destroyed or damaged property; provided that
any such replaced or repaired property (i) shall be of equal or like value as
the replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Bank has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations

 

10

--------------------------------------------------------------------------------


 

(c)                                  At Bank’s request, Borrower shall deliver
certified copies of insurance policies and evidence of all premium payments. 
Each provider of any such insurance required under this Section 6.5 shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to Bank, that it will give Bank twenty (20) days prior
written notice before any such policy or policies shall be materially altered or
canceled.  If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.

 

6.6                               Accounts.

 

(a)                                 Maintain all of Borrower’s and all
Borrower’s Subsidiaries operating accounts with Bank and all of Borrower’s and
such Subsidiaries’ cash or securities in excess of that amount used for
Borrower’s or such Subsidiaries’ current operations shall be maintained or
administered through Bank and Bank’s Affiliates.  Notwithstanding the foregoing,
for any calendar quarter, if during the immediately preceding calendar quarter,
Borrower and Borrower’s Subsidiaries maintained unrestricted and unencumbered
cash and Cash Equivalents with Bank and Bank’s affiliates with an average daily
balance of no less than Thirty Million Dollars ($30,000,000.00), as tested for
the entire quarter on the last day of such quarter, Borrower may maintain cash
or securities in excess of that amount used for Borrower’s or such Subsidiaries’
current operations in non-operating accounts at financial institutions other
than Bank and Bank’s Affiliates.

 

(b)                                 Provide Bank five (5) days prior written
notice before establishing any Collateral Account at or with any bank or
financial institution other than Bank or Bank’s Affiliates.  For each Collateral
Account that Borrower at any time maintains, Borrower shall cause the applicable
bank or financial institution (other than Bank) at or with which any Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect Bank’s
Lien in such Collateral Account in accordance with the terms hereunder which
Control Agreement may not be terminated without the prior written consent of
Bank.  The provisions of the previous sentence shall not apply to (a) Borrower’s
account numbers ending 360 and 650 (last three digits) with JP Morgan Chase Bank
NA that are disclosed on the Perfection Certificate for a period of up to thirty
(30) days following the Effective Date and (b) deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s employees and identified to Bank by Borrower as
such.

 

(c)                                  As and when directed by Bank in writing
from time to time, at Bank’s option and at the sole and exclusive discretion of
Bank (regardless of whether an Event of Default has occurred), Borrower shall
direct each Account Debtor (and each depository institution where proceeds of
Accounts are on deposit) to remit payments with respect to the Accounts to a
lockbox account established with Bank or to wire transfer payments to a cash
collateral account that Bank controls.

 

6.7                               Financial Covenants.

 

(a)                                 Adjusted Quick Ratio.  Maintain at all
times, to be tested as of the last day of each month, to be computed on a
consolidated basis, an Adjusted Quick Ratio of at least 1.20 to 1.0.

 

(b)                                 Adjusted EBITDA.  Maintain at all times, to
be tested as of the last day of each calendar quarter, Adjusted EBITDA for the
twelve (12) month period ending on such day of at least: (i) negative Seven
Million Five Hundred Thousand Dollars (-$7,500,000.00) for the twelve (12) month
period ending December 31, 2016; (ii) negative Six Million Five Hundred Thousand
Dollars (-$6,500,000.00) for the twelve (12) month period ending March 31, 2017;
(iii) negative Six Million Dollars (-$6,000,000.00) for the twelve (12) month
period ending June 30, 2017; (iv) negative Three Million Five Hundred Thousand
Dollars (-$3,500,000.00) for the twelve (12) month period ending September 30,
2017; and (v) Zero Dollars ($0.00) for the twelve (12) month period ending
December 31, 2017.

 

11

--------------------------------------------------------------------------------


 

6.8                               Protection of Intellectual Property Rights.

 

(a)                                 (i) Protect, defend and maintain the
validity and enforceability of the Intellectual Property that is material to
Borrower’s business, except to the extent that Bank gives its prior written
consent or if Borrower determines in good faith and upon consultation of its
legal counsel that the foregoing is not in the best interests of Borrower;
(ii) promptly advise Bank in writing upon it becoming aware of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property; and (iii) not allow
any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.

 

(b)                                 Provide written notice to Bank within ten
(10) days of entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public). 
Borrower shall take such steps as Bank reasonably requests to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.

 

6.9                               Litigation Cooperation.  From the date hereof
and continuing through the termination of this Agreement, make available to
Bank, without expense to Bank, Borrower and its officers, employees and agents
and Borrower’s books and records, to the extent that Bank may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Bank with respect to any Collateral or relating to
Borrower.

 

6.10                        Access to Collateral; Books and Records.  Allow
Bank, or its agents, at reasonable times, on three (3) Business Days’ notice
(provided no notice is required if an Event of Default has occurred and is
continuing), to inspect the Collateral and audit and copy Borrower’s Books. 
Such inspections or audits shall be conducted no more often than twice every
twelve (12) months unless an Event of Default has occurred and is continuing. 
The foregoing inspections and audits shall be at Borrower’s expense, and the
charge therefor shall be One Thousand Dollars ($1,000.00) per person per day (or
such higher amount as shall represent Bank’s then-current standard charge for
the same), plus reasonable out-of-pocket expenses.  In the event Borrower and
Bank schedule an audit more than ten (10) days in advance, and Borrower cancels
or seeks to reschedule the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of One Thousand Dollars ($1,000.00) plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling.

 

6.11                        Further Assurances.  Execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s Lien in the Collateral or to effect the purposes of this Agreement. 
Deliver to Bank, within five (5) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law or that could reasonably be expected to have a
material effect on any of the Governmental Approvals or otherwise on the
operations of Borrower or any of its Subsidiaries.

 

6.12                        Clean-up Period.  Cause all Obligations in
connection with Advances to be paid down to Zero Dollars ($0.00) for a period of
five (5) consecutive days during the first quarter of each fiscal year of
Borrower.

 

6.13                        Post-Closing Requirements.  Deliver to Bank, in form
and substance reasonably satisfactory to Bank, (a) within thirty (30) days after
the Effective Date, an endorsement to Borrower’s property insurance policy
naming Bank as lender’s loss payee with respect to each of Borrower’s leased
locations and each location where Borrower maintains assets with a third party
and (b) within forty-five (45) days of the Effective Date, a bailee’s waiver in
favor of Bank by Equinix, together with the duly executed original signature
thereto.

 

7.                                      NEGATIVE COVENANTS

 

Until such time as the Loan Documents are terminated and all Obligations repaid
in full (other than inchoate indemnity obligations), Borrower shall not do any
of the following without Bank’s prior written consent:

 

12

--------------------------------------------------------------------------------


 

7.1                               Dispositions.  Convey, sell, lease, transfer,
assign, or otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
surplus, worn-out or obsolete Equipment that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or no longer useful in
the ordinary course of business of Borrower; (c) consisting of Permitted Liens,
Permitted Investments, Permitted Acquisitions or Permitted Capital Transactions;
(d) by means of non-exclusive licenses for the use of the property of Borrower
or its Subsidiaries in the ordinary course of business; (e) by means of leases
or subleases of real property; (f) consisting of Borrower’s use or transfer of
money or Cash Equivalents in a manner that is not prohibited by the terms of
this Agreement or the other Loan Document; (g) consisting of sales of capital
stock by Borrower, including without limitation sales of or retirements of
capital stock to satisfy tax obligations in connection with the vesting of
restricted stock unit awards so long as such sales or retirements of capital
stock are not prohibited by Section 7.2 hereof; (h) among its Subsidiaries or
from a Subsidiary to Borrower; and (i) of other property having a fair market
value not to exceed One Hundred Fifty Thousand Dollars ($150,000.00) in the
aggregate from and after the Effective Date.

 

7.2                               Changes in Business, Management, Control, or
Business Locations.  (a) Engage in or permit any of its Subsidiaries to engage
in any business other than the businesses currently engaged in by Borrower and
such Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; (c) fail to provide notice to Bank of any Key Person departing from or
ceasing to be employed by Borrower within ten (10) days after such Key Person’s
departure from Borrower; or (d) permit or suffer any Change in Control.

 

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Hundred
Fifty Thousand Dollars ($150,000.00) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of One Hundred Fifty Thousand Dollars ($150,000.00) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of
organization.  If Borrower intends to deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of One Hundred Fifty
Thousand Dollars ($150,000.00) to a bailee, and Bank and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower will
first receive the written consent of Bank, and such bailee shall execute and
deliver a bailee agreement in form and substance satisfactory to Bank.

 

7.3                               Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person (including,
without limitation, by the formation of any Subsidiary) except for purchases or
other acquisitions by Borrower or any Subsidiary of Borrower of (x) the capital
stock in a Person that, upon the consummation thereof, will be a Subsidiary
(including as a result of a merger or consolidation) or (y) all or substantially
all of the assets of, or assets constituting one or more business units of, any
Person (each, a “Permitted Acquisition”); provided that, with respect to each
such purchase or other acquisition:.

 

(a)                                 the newly-created or acquired Subsidiary (or
assets acquired in connection with an asset sale) shall be (a) in the same or a
related line of business as that conducted by Borrower on the date hereof, or
(b) in a business that is ancillary to and in furtherance of the line of
business as that conducted by Borrower on the date hereof;

 

(b)                                 all transactions related to such purchase or
acquisition shall be consummated in all material respects in accordance with all
requirements of law;

 

(c)                                  no Borrower or Subsidiary shall, as a
result of or in connection with any such purchase or acquisition, assume or
incur any direct or contingent liabilities (whether relating to environmental,
tax, litigation or other matters) that, as of the date of such purchase or
acquisition, could reasonably be expected to have a material adverse effect on
Borrower’s business;

 

13

--------------------------------------------------------------------------------


 

(d)                                 Borrower shall give the Bank at least ten
(10) Business Days’ prior written notice of any such purchase or acquisition;

 

(e)                                  Borrower shall provide to the Bank as soon
as available but in any event not later than five (5) Business Days after the
execution thereof, a copy of any executed purchase agreement or similar
agreement with respect to any such purchase or acquisition;

 

(f)                                   (a) immediately before and immediately
after giving effect to any such purchase or other acquisition, no Event of
Default shall have occurred and be continuing, (b) immediately after giving
effect to such purchase or other acquisition and for the twelve (12) month
period following the consummation of such purchase or acquisition on a pro forma
basis, Borrower and its Subsidiaries shall be in compliance with the covenants
set forth in Section 6.7, based upon financial statements delivered to the Bank
at least five (5) Business Days prior to such acquisition or other purchase
which give effect, on a pro forma basis, to such acquisition or other purchase;

 

(g)                                  no Indebtedness is assumed or incurred in
connection with any such purchase or acquisition other than Permitted
Indebtedness and no Liens are assumed or incurred in connection with any such
purchase or acquisition other than Permitted Liens;

 

(h)                                 such purchase or acquisition shall not be
opposed by the target’s or seller’s (as applicable) board of directors or
equivalent governing body;

 

(i)                                     (a) the aggregate amount of the
consideration, including cash and the value of any non-cash consideration
(including any deferred payment Obligations), for all such purchases or
acquisitions shall not exceed Twenty-Five Million Dollars ($25,000,000.00) in
any twelve-month period and (b) the aggregate amount of the cash consideration
for all such purchases or acquisitions shall not exceed Ten Million Dollars
($10,000,000.00) in any twelve-month period;

 

(j)                                    the assets being acquired are located
within the United States or such other jurisdiction acceptable to Bank in its
sole discretion;

 

(k)                                 Borrower shall have delivered to the Bank,
at least five (5) Business Days prior to the date on which any such purchase or
other acquisition is to be consummated (or such later date as is agreed by the
Bank in its sole discretion), a certificate of a Responsible Officer of
Borrower, in form and substance reasonably satisfactory to the Bank, certifying
that all of the requirements set forth in this definition have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition;

 

(l)                                     immediately after giving effect to such
purchase or acquisition, the unrestricted and unencumbered cash and Cash
Equivalents maintained by Borrower and its Subsidiaries with Bank and Bank’s
Affiliates is equal to or greater than Fifteen Million Dollars ($15,000,000.00);

 

(m)                             such purchase or acquisition and the company or
assets being acquired are accretive in all material respects;

 

(n)                                 Borrower is a surviving legal entity
following such purchase or acquisition; and

 

(o)                                 simultaneously with the closing of such
transaction, if requested by Bank in its sole discretion, any newly acquired
and/or formed entity must, contemporaneously with the closing of such
transaction (or later if agreed by Bank in its sole discretion) become a
“Borrower” under this Agreement and the other Loan Documents and become subject
to all rights and obligations of this Agreement and the other Loan Documents,
and must execute and deliver to Bank an assumption agreement acceptable to Bank
as well as such other documents and agreements as required by Bank in connection
with the target becoming a Borrower and granting a Lien in favor of Bank on the
Collateral.

 

The forgoing definition of a Permitted Acquisition shall also apply to any
acquisition of a company that would be a Subsidiary if majority owned by
Borrower but is made as a minority Investment by the Borrower instead.

 

14

--------------------------------------------------------------------------------


 

A Subsidiary may merge or consolidate into another Subsidiary or into Borrower
or its assets may be acquired by another Subsidiary or by Borrower.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, permit any Collateral not to be subject to
the first priority security interest granted herein, or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Bank) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except in each case as is otherwise
permitted in Section 7.1 hereof and the definition of Permitted Liens herein.

 

7.6                               Maintenance of Collateral Accounts.  Maintain
any Collateral Account except pursuant to the terms of Section 6.6(b) hereof.

 

7.7                               Distributions; Investments.  (a) Pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock, provided that Borrower may (i)  convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii)  pay dividends solely in
common stock; (iii) repurchase shares of common stock so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchases do not exceed in the
aggregate Fifteen Million Dollars ($15,000,000.00) minus the amount of any such
repurchases conducted during the period commencing on March 29, 2016 through and
including the date immediately prior to the Effective Date; and (iv) retire any
shares of capital stock of the Borrower otherwise issuable upon conversion of
any restricted stock unit award to satisfy any tax obligations with respect to
such restricted stock unit awards ((i) through (iv), collectively, “Permitted
Capital Transactions”); or (b) directly or indirectly make any Investment
(including, without limitation, by the formation of any Subsidiary) other than
Permitted Investments or Permitted Acquisitions, or permit any of its
Subsidiaries to do so.

 

7.8                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower, except for transactions that are in the ordinary course
of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person, it being understood that Borrower’s institutional
venture capital stockholders and Affiliates may provide equity and/or unsecured
debt or equity financing (including convertible debt) to Borrower subject to the
terms hereof.

 

7.9                               Subordinated Debt.  (a) Make or permit any
payment on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof, provide for earlier or greater
principal, interest, or other payments thereon, or adversely affect the
subordination thereof to Obligations owed to Bank.

 

7.10                        Compliance.  Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; (a) fail to meet the minimum funding
requirements of ERISA, (b) permit a Reportable Event or Prohibited Transaction,
as defined in ERISA, to occur, or (c) fail to comply with the Federal Fair Labor
Standards Act, the occurrence of any of the conditions described in clauses
(a) through (c) which could reasonably be expected to have a material adverse
effect on Borrower’s business; or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower’s business, or permit any of its Subsidiaries to do so; withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

15

--------------------------------------------------------------------------------


 

7.11                        TVN Acquisition Payments.  Make or permit any
payment related to or in connection with Borrower’s acquisition of The Video
Network Pty Ltd. other than earn-out payments and milestone payments made after
the Effective Date in an aggregate amount not to exceed Seven Million Australian
Dollars (AU$7,000,000.00) at any time (the “Permitted TVN Acquisition
Payments”)(provided that no such payments may be made to The Video Network Pty
Ltd. if an Event of Default has occurred and is continuing).

 

7.12                        Going Private. Take or consent to the taking of any
action or transaction or series of related actions or transactions that would or
foreseeably could result in Borrower “going private,” including, but not limited
to, any one or more of the following actions or transactions: (a) repurchase any
outstanding shares of Borrower from the holder or holders thereof except to the
extent otherwise permitted hereby; (b) consent to the purchase of outstanding
shares of Borrower by any person (including, without limitation, pursuant to a
tender offer) for the announced purpose of, or which Borrower knows or should
know could result in, taking Borrower private; (c) terminate the registration of
Borrower’s securities under the Exchange Act, whether by the filing of a Form 15
or otherwise; (d) cease filing with the Securities and Exchange Commission any
or all reports required under Section 13 or Section 15(d) of the Exchange Act;
or (e) de-list, de-qualify or de-register any of Borrower’s securities from any
securities exchange or market on which they are currently or in the future
listed, qualified or registered for trading, or cease filing or fail to timely
file with any such exchange or market any or all reports with required under
FINRA or other rule or regulation of such exchange or market.

 

8.                                      EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default.  Borrower fails to (a) make
any payment of principal or interest on any Credit Extension when due, or
(b) pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day cure period shall
not apply to payments due on the Revolving Line Maturity Date).  During the cure
period, the failure to make or pay any payment specified under clause
(b) hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);

 

8.2                               Covenant Default.

 

(a)                                 Borrower fails or neglects to perform any
obligation in Sections 6.2, 6.4, 6.5, 6.6, 6.7, 6.8(b), 6.10, 6.12 or 6.13, or
violates any covenant in Section 7; or

 

(b)                                 Borrower fails or neglects to perform, keep,
or observe any other term, provision, condition, covenant or agreement contained
in this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Cure periods provided
under this section shall not apply to financial covenants or any other covenants
set forth in clause (a) above;

 

8.3                               Intentionally omitted.

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or of any entity
under the control of Borrower (including a Subsidiary) on deposit with Bank or
Bank’s Affiliates, or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any Governmental Authority, and the same under either
subclause (i) or (ii) hereof are not, within ten (10) days after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise); provided, however, no Credit Extensions shall be made during any ten
(10) day cure period; or

 

16

--------------------------------------------------------------------------------


 

(b)                                 (i) any material portion of Borrower’s
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower from
conducting all or any material part of its business;

 

8.5                               Insolvency.  (a) Borrower is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower and is not dismissed or stayed within thirty (30) days
(but no Credit Extensions shall be made while any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6                               Other Agreements.  There is, under any
agreement to which Borrower is a party with a third party or parties, (a) any
default resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of One Hundred Thousand Dollars
($100,000.00); or (b) any breach or default by Borrower, the result of which
could have a material adverse effect on Borrower’s business;

 

8.7                               Judgments; Penalties.  One or more fines,
penalties or final judgments, orders or decrees for the payment of money in an
amount, individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000.00) (not covered by independent third-party insurance as to
which liability has been accepted by such insurance carrier) shall be rendered
against Borrower by any Governmental Authority, and the same are not, within ten
(10) days after the entry, assessment or issuance thereof, discharged,
satisfied, or paid, or after execution thereof, stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay
(provided that no Credit Extensions will be made prior to the satisfaction,
payment, discharge, stay, or bonding of such fine, penalty, judgment, order or
decree);

 

8.8                               Misrepresentations.  Borrower or any Person
acting for Borrower makes any representation, warranty, or other statement now
or later in this Agreement, any Loan Document or in any writing delivered to
Bank or to induce Bank to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 

8.9                               Subordinated Debt.  Any document, instrument,
or agreement evidencing the subordination of any Subordinated Debt shall for any
reason be revoked or invalidated or otherwise cease to be in full force and
effect, any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for any reason not have the
priority contemplated by this Agreement in respect of such Subordinated Debt; or

 

8.10                        Governmental Approvals.  Any Governmental Approval
shall have been (a) revoked, rescinded, suspended, modified in an adverse manner
or not renewed in the ordinary course for a full term or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal described in clauses (a) or (b) either (i) has
caused, or could reasonably be expected to cause, a material adverse effect on
Borrower’s business, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

 

9.                                      BANK’S RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.  Upon the occurrence and
during the continuance of an Event of Default, Bank may, without notice or
demand, do any or all of the following:

 

17

--------------------------------------------------------------------------------


 

(a)                                 declare all Obligations immediately due and
payable (but if an Event of Default described in Section 8.5 occurs all
Obligations are immediately due and payable without any action by Bank);

 

(b)                                 stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Bank;

 

(c)                                  demand that Borrower (i) deposit cash with
Bank in an amount equal to (x) one hundred five percent (105.0%) of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit denominated in
Dollars remaining undrawn, and (y) one hundred ten percent (110.0%) of the
Dollar Equivalent of the aggregate face amount of all Letters of Credit
denominated in a Foreign Currency remaining undrawn (plus, in each case, all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit;

 

(d)                                 terminate any FX Contracts;

 

(e)                                  verify the amount of, demand payment of and
performance under, and collect any Accounts and General Intangibles constituting
Collateral, settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, and notify
any Person owing Borrower money of Bank’s security interest in such funds;

 

(f)                                   make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral.  Borrower shall assemble the Collateral if Bank
requests and make it available as Bank designates.  Bank may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Bank a license to enter and occupy any of its premises, without
charge, to exercise any of Bank’s rights or remedies;

 

(g)                                  apply to the Obligations (i) any balances
and deposits of Borrower it holds, or (ii) any amount held by Bank owing to or
for the credit or the account of Borrower;

 

(h)                                 ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell the
Collateral.  Bank is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, Borrower’s labels, Patents, Copyrights, mask
works, rights of use of any name, trade secrets, trade names, Trademarks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

 

(i)                                     place a “hold” on any account maintained
with Bank and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(j)                                    demand and receive possession of
Borrower’s Books; and

 

(k)                                 exercise all rights and remedies available
to Bank under the Loan Documents or at law or equity, including all remedies
provided under the Code (including disposal of the Collateral pursuant to the
terms thereof).

 

9.2                               Power of Attorney.  Borrower hereby
irrevocably appoints Bank as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to:  (a) endorse
Borrower’s name on any checks or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Bank determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits.  Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations have been satisfied in full and Bank
is under no further obligation to make Credit Extensions hereunder.  Bank’s
foregoing appointment as Borrower’s attorney in fact, and all of Bank’s rights
and powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Bank’s obligation to provide Credit
Extensions terminates.

 

18

--------------------------------------------------------------------------------


 

9.3                               Protective Payments.  If Borrower fails to
obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower is obligated to pay
under this Agreement or any other Loan Document or which may be required to
preserve the Collateral, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral.  Bank will make reasonable efforts
to provide Borrower with notice of Bank obtaining such insurance at the time it
is obtained or within a reasonable time thereafter.  No payments by Bank are
deemed an agreement to make similar payments in the future or Bank’s waiver of
any Event of Default.

 

9.4                               Application of Payments and Proceeds Upon
Default.  If an Event of Default has occurred and is continuing, Bank shall have
the right to apply in any order any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations.  Bank shall pay any surplus to Borrower by credit to the
Designated Deposit Account or to other Persons legally entitled thereto;
Borrower shall remain liable to Bank for any deficiency.  If Bank, directly or
indirectly, enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

 

9.5                               Bank’s Liability for Collateral.  So long as
Bank complies with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Bank, Bank shall not be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other
Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

9.6                               No Waiver; Remedies Cumulative.  Bank’s
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Bank thereafter to demand strict performance and
compliance herewith or therewith.  No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given.  Bank’s rights and remedies
under this Agreement and the other Loan Documents are cumulative.  Bank has all
rights and remedies provided under the Code, by law, or in equity.  Bank’s
exercise of one right or remedy is not an election and shall not preclude Bank
from exercising any other remedy under this Agreement or other remedy available
at law or in equity, and Bank’s waiver of any Event of Default is not a
continuing waiver.  Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

9.7                               Demand Waiver.  Borrower waives demand, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees held by Bank
on which Borrower is liable.

 

10.                               NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

19

--------------------------------------------------------------------------------


 

If to Borrower:

 

Tremor Video, Inc.

 

 

1501 Broadway, Suite 801

 

 

New York, New York 10036

 

 

Attn:

Aaron Saltz

 

 

Email:

asaltz@Tremorvideo.com

 

 

 

with a copy to:

 

Cooley LLP

 

 

1114 Avenue of the Americas

 

 

New York, New York 10036

 

 

Attn:

J. Peyton Worley

 

 

Fax:

(212) 479-6275

 

 

Email:

pworley@cooley.com

 

 

 

If to Bank:

 

Silicon Valley Bank

 

 

505 5th Avenue, 11th Floor

 

 

New York, New York 10017

 

 

Attn:

Jon Wolter

 

 

Fax:

(212) 688-5994

 

 

Email:

JWolter@svb.com

 

 

 

with a copy to:

 

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn:

David A. Ephraim, Esquire

 

 

Fax:

(617) 880-3456

 

 

Email:

DEphraim@riemerlaw.com

 

11.                               CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

 

Except as otherwise expressly provided in any of the Loan Documents, New York
law governs the Loan Documents without regard to principles of conflicts of
law.  Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in New York, New York; provided, however, that nothing in
this Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank.  Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

20

--------------------------------------------------------------------------------


 

This Section 11 shall survive the termination of this Agreement.

 

12.          GENERAL PROVISIONS

 

12.1        Termination Prior to Revolving Line Maturity Date; Survival.  All
covenants, representations and warranties made in this Agreement continue in
full force in accordance with its terms until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations, which by their terms, are to survive the
termination of this Agreement) have been satisfied.  So long as Borrower has
satisfied the Obligations (other than inchoate indemnity obligations, and any
other obligations which, by their terms, are to survive the termination of this
Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by Borrower, effective three (3) Business Days after written
notice of termination is given to Bank.  Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.

 

12.2        Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion).  Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.

 

12.3        Indemnification.  Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower relating to the Loan Documents
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.

 

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

 

12.4        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.5        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.6        Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties.

 

12.7        Amendments in Writing; Waiver; Integration.  No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

 

21

--------------------------------------------------------------------------------


 

12.8        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.9        Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (who shall be bound by the terms of this
Section 12.9) (such Subsidiaries and Affiliates, together with Bank,
collectively, “Bank Entities”); (b) to prospective transferees or purchasers of
any interest in the Credit Extensions (provided, however, Bank shall use its
best efforts to obtain any prospective transferee’s or purchaser’s agreement to
the terms of this provision); (c) as required by law, regulation, subpoena, or
other order; (d) to Bank’s regulators or as otherwise required in connection
with Bank’s examination or audit; (e) as Bank reasonably considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.

 

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

 

12.10      Right of Set Off.  Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.11      Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 

12.12      Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

 

12.13      Construction of Agreement.  The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

 

12.14      Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

 

12.15      Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

22

--------------------------------------------------------------------------------


 

12.16      Amended and Restated Agreement.  This Agreement amends and restates,
in its entirety, and replaces, the Prior Loan Agreement.  This Agreement is not
intended to, and does not, novate the Prior Loan Agreement and Borrower
reaffirms that the existing security interest created by the Prior Loan
Agreement is and remains in full force and effect.

 

13.          DEFINITIONS

 

13.1        Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets after the “$”
(ie $(12,345)) are negative.  As used in this Agreement, the following
capitalized terms have the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Adjusted EBITDA” for any period shall mean, as calculated on a consolidated
basis with respect to Borrower and its Subsidiaries the sum, without
duplication, of the amounts for such period of, (a) Net Income, plus (b) to the
extent deducted in the calculation of Net Income, (i) Interest Expense,
(ii) income tax expense, (iii) depreciation expense and amortization expense,
(iv) non-cash stock-based compensation expenses, (v) earn-out payments in
connection with Borrower’s acquisition of The Video Network Pty Ltd. in an
aggregate amount not to exceed Three Million Six Hundred Thousand Dollars
($3,600,000.00) in the aggregate in any twelve (12) month period, and
(vi) without duplication of (i) through (v) above, other add-backs approved by
Bank on a case-by-case basis in its sole discretion.

 

“Adjusted Quick Ratio” is, as calculated on a consolidated basis for Borrower
and its Subsidiaries, the ratio of (a) Quick Assets to (b) Current Liabilities
minus the current portion of Deferred Revenue.

 

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Credit Extension
request, on behalf of Borrower.

 

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base, minus (b) the aggregate Dollar
Equivalent of the face amount of all outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit) plus an amount equal to the Letter of
Credit Reserve, minus (c) the FX Reduction Amount, minus (d) any amounts used
for Cash Management Services, minus (e) the outstanding principal balance of any
Advances.

 

“Bank” is defined in the preamble hereof.

 

“Bank Entities” is defined in Section 12.9.

 

23

--------------------------------------------------------------------------------


 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Board” means Borrower’s board of directors.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Base” is eighty percent (80.0%) of Eligible Accounts, as reasonably
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank has the right to decrease the foregoing percentage
in its good faith business judgment to mitigate the impact of events,
conditions, contingencies, or risks which may adversely affect the Collateral or
its value.

 

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit B.

 

“Borrowing Base Report” is defined in Section 6.2(a).

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Credit Extension request, on behalf of such
Person, together with a sample of the true signature(s) of such Person(s), and
(d) that Bank may conclusively rely on such certificate unless and until such
Person shall have delivered to Bank a further certificate canceling or amending
such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed, and if any determination of a “Business Day” shall relate to an FX
Contract, the term “Business Day” shall mean a day on which dealings are carried
on in the country of settlement of the Foreign Currency.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue and (d) money market funds
offered by Bank or its Affiliates.

 

“Cash Management Services” is defined in Section 2.1.4.

 

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty-nine percent (49.0%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to Bank the venture capital or private equity investors
at least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction;
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100.0%) of each class of outstanding capital
stock of each Subsidiary of Borrower free and clear of all Liens (except Liens
created by this Agreement) except for Subsidiaries acquired as part of or
resulting from joint ventures permitted pursuant to subsection (j) of the
definition of Permitted Investments.

 

24

--------------------------------------------------------------------------------


 

“Claims” is defined in Section 12.3.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

25

--------------------------------------------------------------------------------


 

“Credit Extension” is any Advance, Overadvance, Letter of Credit, FX Contract,
amount utilized for Cash Management Services, or any other extension of credit
by Bank for Borrower’s benefit.

 

“Current Liabilities” are all obligations and liabilities of Borrower and its
Subsidiaries to Bank, plus, without duplication, the aggregate amount of
Borrower’s and its Subsidiaries’ Total Liabilities that mature within one
(1) year.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number ending 359 (last three digits), maintained by Borrower
with Bank.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Effective Date” is defined in the preamble hereof.

 

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment.  Unless Bank otherwise agrees in writing, Eligible
Accounts shall not include:

 

(a)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

 

(b)           Accounts that the Account Debtor has not paid within one hundred
twenty (120) days of invoice date regardless of invoice payment period terms;

 

(c)           Accounts with credit balances over one hundred twenty (120) days
from invoice date;

 

(d)           Accounts owing from an Account Debtor if fifty percent (50%) or
more of the Accounts owing from such Account Debtor have not been paid within
one hundred twenty (120) days of invoice date;

 

(e)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States, Canada, France,
Germany, Italy, Japan or the United Kingdom;

 

(f)            Accounts billed from and/or payable to Borrower outside of the
United States (sometimes called foreign invoiced accounts);

 

(g)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise — sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts) (but only to the extent of such
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business);

 

26

--------------------------------------------------------------------------------


 

(h)           Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;

 

(i)            Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;

 

(j)            Accounts owing from an Account Debtor where goods or services
have not yet been rendered to the Account Debtor (sometimes called memo billings
or pre-billings);

 

(k)           Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

 

(l)            Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);

 

(m)          Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;

 

(n)           Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
reasonable discretion wherein the Account Debtor acknowledges that (i) it has
title to and has ownership of the goods wherever located, (ii) a bona fide sale
of the goods has occurred, and (iii) it owes payment for such goods in
accordance with invoices from Borrower (sometimes called “bill and hold”
accounts);

 

(o)           Accounts for which the Account Debtor has not been invoiced;

 

(p)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;

 

(q)           Accounts for which Borrower has permitted Account Debtor’s payment
to extend beyond one hundred twenty (120) days;

 

(r)            Accounts arising from chargebacks, debit memos or other payment
deductions taken by an Account Debtor;

 

(s)            Accounts arising from product returns and/or exchanges (sometimes
called “warranty” or “RMA” accounts);

 

(t)            Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

 

(u)           Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);

 

(v)           Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, for the amounts that
exceed that percentage, unless Bank approves in writing; and

 

27

--------------------------------------------------------------------------------


 

(w)          Accounts for which Bank in its good faith business judgment
determines collection to be doubtful, including, without limitation, accounts
represented by “refreshed” or “recycled” invoices.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

 

“FX Contract” is defined in Section 2.1.3.

 

“FX Reduction Amount” means, with respect to a given FX Contract, the notional
amount thereof multiplied by the currency exchange risk factor for the
currencies involved in the FX Contract, multiplied by the current foreign
exchange spot rates, in each instance as determined and calculated by Bank in
its sole discretion.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

28

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

 

(a)           its Copyrights, Trademarks and Patents;

 

(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, and operating
manuals;

 

(c)           any and all source code;

 

(d)           any and all design rights which may be available to such Person;

 

(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f)            all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Key Person” is each of Borrower’s Chief Executive Officer and Chief Financial
Officer.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2.

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, any subordination agreement, any note, or notes or
guaranties executed by Borrower, and any other present or future agreement by
Borrower with or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.

 

29

--------------------------------------------------------------------------------


 

“Monthly Financial Statements” is defined in Section 6.2(c).

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Unused Revolving Line Facility Fee, the Termination Fee,
Bank Expenses, and other amounts Borrower owes Bank now or later, under this
Agreement, the other Loan Documents, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), cash management services, and foreign
exchange contracts, if any, including any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Overadvance” is defined in Section 2.2.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit D.

 

“Payment Date” is the first (1st) day of each calendar month.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Acquisition” is defined in Section 7.3.

 

“Permitted Capital Transactions” is defined in Section 7.7.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)           Indebtedness existing on the Effective Date which is shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(f)            Indebtedness in respect of customer deposits and advance payments
received from customers for goods and services sold in the ordinary course of
business in an amount not to exceed One Hundred Thousand Dollars ($100,000.00);

 

(g)           Indebtedness consisting of capitalized leases of any Person
outstanding prior to the date on which such Person becomes a Subsidiary (in a
transaction otherwise permitted hereunder) or is merged or consolidated with or
into Borrower or any Subsidiary and, in each case, not created in contemplation
of or in connection with such event;

 

30

--------------------------------------------------------------------------------


 

(h)           Indebtedness secured by Permitted Liens or that constitutes a
Permitted Investment;

 

(i)            Indebtedness of any Subsidiary to Borrower, provided that, to the
extent such Indebtedness was or is an Investment by Borrower in the Subsidiary,
such Investment will be subject to the cap on Investments in Subsidiaries set
forth in subsection (l) of the definition of Permitted Investments;

 

(j)            Indebtedness in the form of (i) purchase price adjustments,
earn-outs, deferred compensation, or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition, provided that such Indebtedness is subject to a
subordination agreement in form and substance satisfactory to Bank and (ii) the
Permitted TVN Acquisition Payments;

 

(k)           to the extent constituting Indebtedness obligations, Indebtedness
incurred in connection with the financing of insurance premiums in the ordinary
course of business;

 

(l)            other unsecured Indebtedness in an aggregate amount not to exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) at any time outstanding; and

 

(m)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (l) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments (including, without limitation, Subsidiaries) existing
on the Effective Date which are shown on the Perfection Certificate;

 

(b)           Investments consisting of Cash Equivalents and any other
Investments administered through Bank;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of deposit accounts (but only to the extent
that Borrower is permitted to maintain such accounts pursuant to Section 6.6 of
this Agreement) in which, if a Control Agreement is required pursuant to
Section 6.6(b), Bank has a first priority perfected security interest;

 

(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;

 

(f)            Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by the Board;

 

(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(h)           Investments consisting of notes receivable of, or other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business, provided that this paragraph (h) shall not apply to
Investments of Borrower in any Subsidiary;

 

31

--------------------------------------------------------------------------------


 

(i)            Permitted Acquisitions (including the creation of any Subsidiary
necessary to or for the consummation thereof) to the extent that, if requested
by Bank, the surviving entity executes a joinder to this Agreement to cause such
entity to become a co-borrower hereunder;

 

(j)            joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate in any fiscal year;

 

(k)           repurchases of stock permitted by Section 7.7;

 

(l)            Investments in Borrower’s Subsidiaries for the ordinary and
necessary operating expenses of such Subsidiaries in an aggregate amount not to
exceed Six Million Dollars ($6,000,000.00) per calendar year; and

 

(m)          Investments by a Subsidiary in other Subsidiaries.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date which are shown on the
Perfection Certificate or arising under this Agreement and the other Loan
Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on Borrower’s Books, if they have no
priority over any of Bank’s Liens, and statutory Liens securing claims or
demands of materialmen, mechanics, carriers, warehousemen, landlords and other
Persons imposed without action of such parties, provided, they have no priority
over any of Bank’s Lien and the aggregate amount of such Liens does not at any
time exceed Fifty Thousand Dollars ($50,000.00);

 

(c)           purchase money Liens or capital leases (i) on Equipment acquired
or held by Borrower incurred for financing the acquisition of the Equipment
securing no more than One Million Five Hundred Thousand Dollars ($1,500,000.00)
in the aggregate amount outstanding, or (ii) existing on Equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;

 

(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(e)           Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

 

(f)            Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Fifty Thousand Dollars ($50,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(g)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(h)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), contracts for the purchase of property permitted
hereunder, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case, incurred in the ordinary
course of business and not representing an obligation for borrowed money in an
amount not to exceed One Hundred Thousand Dollars ($100,000.00);

 

32

--------------------------------------------------------------------------------


 

(i)            Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that (i) if a Control Agreement is required pursuant to
Section 6.6(b), Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts and (ii) such accounts
are permitted to be maintained pursuant to Section 6.6 of this Agreement;

 

(j)            easements, rights of way, and zoning restrictions on real
property that do not materially interfere with or impair the use or operation
thereof and leases or subleases of real property; and

 

(k)           non-exclusive licenses of intellectual property granted to third
parties in the ordinary course of business.

 

“Permitted TVN Acquisition Payments” is defined in Section 7.11 of this
Agreement.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Prior Loan Agreement” is defined in Recital A of this Agreement.

 

“Quick Assets” is, on any date, Borrower’s consolidated unrestricted cash and
Cash Equivalents maintained at Bank and Bank’s Affiliates, plus net billed
accounts receivable of Borrower and Borrower’s Subsidiaries.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President and Chief
Financial Officer of Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

 

“Revolving Line” is an aggregate principal amount equal to Thirty Five Million
Dollars ($35,000,000.00).

 

33

--------------------------------------------------------------------------------


 

“Revolving Line Maturity Date” is 364 days from the Effective Date.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Settlement Date” is defined in Section 2.1.3.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s and its Subsidiaries’ consolidated
balance sheets, including all Indebtedness.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(b).

 

[Signature page follows.]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

TREMOR VIDEO, INC.

 

 

 

By:

/s/John Rego

 

Name:

John Rego

 

Title:

Chief Financial Officer

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/ Jonathan Wolter

 

Name:

Jonathan Wolter

 

Title:

Vice President

 

 

Signature Page to Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A — COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property.  If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such Accounts and such other property of Borrower that are
proceeds of the Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

 

--------------------------------------------------------------------------------


 

EXHIBIT B — BORROWING BASE CERTIFICATE

 

Borrower: Tremor Video, Inc.
Lender:      Silicon Valley Bank
Commitment Amount:                   $35,000,000.00

 

ACCOUNTS RECEIVABLE

 

 

1 Accounts Receivable (invoiced) Book Value as of                     

 

$               

2 Additions (Please explain on next page)

 

$               

3 Less: Intercompany / Employee / Non-Trade Accounts

 

$               

4 NET TRADE ACCOUNTS RECEIVABLE

 

$               

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

5 120 Days Past Invoice Date

 

$               

6 Credit Balances over 120 Days

 

$               

7 Balance of 50% over 120 Day Accounts (Cross-Age or Current Affected)

 

$               

8 Foreign Account Debtor Accounts (non-U.S./Canada/France/Germany/Italy/
Japan/United Kingdom)

 

$

9 Foreign Invoiced and/or Collected Accounts

 

$               

10 Contra / Customer Deposit Accounts

 

$               

11 U.S. Government Accounts

 

$               

12 Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts

 

$               

13 Accounts with Memo or Pre-Billings

 

$               

14 Contract Accounts; Accounts with Progress / Milestone Billings

 

$               

15 Accounts for Retainage Billings

 

$               

16 Trust / Bonded Accounts

 

$               

17 Bill and Hold Accounts

 

$               

18 Unbilled Accounts

 

$               

19 Non-Trade Accounts (If not already deducted above)

 

$               

20 Accounts with Extended Term Invoices (Net 120+)

 

$               

21 Chargebacks Accounts / Debit Memos

 

$               

22 Product Returns / Exchanges

 

$               

23 Disputed Accounts; Insolvent Account Debtor Accounts

 

$               

24 Deferred Revenue

 

$               

25 Other (Please explain on next page)

 

$               

26 Concentration Limits

 

$               

27 TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$               

 

 

 

28 Eligible Accounts (#4 minus #27)

 

$               

29 ELIGIBLE AMOUNT OF ACCOUNTS (80.0% of #28)

 

$               

 

 

 

BALANCES

 

 

30 Maximum Loan Amount

 

$

35,000,000.00

31 Total Funds Available (Lesser of #29 or #30, minus amounts outstanding under
sublimits)

 

$               

32 Present balance owing on Line of Credit

 

$               

33 RESERVE POSITION (#31 minus #32)

 

$               

 

[Continued on following page.]

 

1

--------------------------------------------------------------------------------


 

Explanatory comments from previous page:

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Amended and Restated Loan and Security
Agreement between the undersigned and Silicon Valley Bank.

 

COMMENTS:

 

BANK USE ONLY

 

 

Received by:

 

TREMOR VIDEO, INC.

 

 

AUTHORIZED SIGNER

 

 

 

 

By:

 

 

 

Date:

 

 

 

Authorized Signer

 

Verified:

 

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

Date:

 

 

 

Compliance Status:

              Yes                   No

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

 

Date:

 

 

 

TO:                           SILICON VALLEY BANK

 

FROM:  TREMOR VIDEO, INC.

 

The undersigned authorized officer of TREMOR VIDEO, INC. (“Borrower”) certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

 

(1) Borrower is in complete compliance for the period ending                
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents as appropriate supporting the
certification.  The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days

 

Yes  No

Annual financial statements (Audited)

 

FYE within 120 days

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

Borrowing Base Certificate A/R & A/P Agings

 

Monthly within 30 days

 

Yes  No

Board-approved Projections

 

Earlier of FYE within 45 days or 10 days of Board approval, and within 10 days
of updates/amendments

 

Yes  No

Stock Repurchase Reports

 

First Business Day of each month

 

Yes  No

 

Financial Covenants

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain at all times:

 

 

 

 

 

 

Adjusted Quick Ratio (at all times) (tested monthly)

 

> 1.20:1.0

 

               :1.0

 

Yes  No

Adjusted EBITDA (twelve-month) (tested quarterly)

 

>        *

 

$

       

 

Yes  No

 

--------------------------------------------------------------------------------

* As set forth in Section 6.9(b) of the Agreement

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

1

--------------------------------------------------------------------------------


 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

TREMOR VIDEO, INC.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

 

 

Date:

 

 

 

 

 

 

 

Compliance Status:

                Yes        No

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenant of Borrower

 

In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.

 

Dated:                                      

 

NOTE — All calculations below are on a consolidated basis with respect to
Borrower and its Subsidiaries.

 

I.             Adjusted Quick Ratio (at all times) (tested monthly)
(Section 6.9(a))

 

Required:              1.20:1.00

 

Actual:

 

A.

 

Aggregate value of the unrestricted cash and cash equivalents of Borrower and
its Subsidiaries maintained at Bank and Bank’s Affiliates

 

$             

 

 

 

 

 

B.

 

Aggregate value of net billed accounts receivable of Borrower and its
Subsidiaries

 

$             

 

 

 

 

 

C.

 

Quick Assets (sum of lines A and B)

 

$             

 

 

 

 

 

D.

 

Aggregate value of Obligations to Bank

 

$             

 

 

 

 

 

E.

 

Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s and its Subsidiaries’ consolidated balance sheet,
including all Indebtedness, and not otherwise reflected in line D above, that
matures within one (1) year

 

$             

 

 

 

 

 

F.

 

Current Liabilities (the sum of lines D and E)

 

$             

 

 

 

 

 

G.

 

Aggregate value of the current portion of amounts received or invoiced by
Borrower and/or its Subsidiaries in advance of performance under contracts and
not yet recognized as revenue

 

$             

 

 

 

 

 

H.

 

Line F minus line G

 

$             

 

 

 

 

 

I.

 

Adjusted Quick Ratio (line C divided by line H)

 

             

 

Is line I equal to or greater than 1.20:1:00?

 

o No, not in compliance

o Yes, in compliance

 

II.            Adjusted EBITDA (trailing twelve month) (tested quarterly)
(Section 6.9(b))

 

Required:  $                 *

 

--------------------------------------------------------------------------------

*As set forth in Section 6.9(b) of the Agreement.

 

Actual:          $                       

 

A.

 

Net Income

 

$             

 

 

 

 

 

B.

 

To the extent included in the determination of Net Income

 

 

 

 

 

 

 

 

 

1.             Interest Expense

 

$             

 

 

 

 

 

 

 

2.             Income Tax Expense

 

$             

 

1

--------------------------------------------------------------------------------


 

 

 

3.             Depreciation

 

$             

 

 

 

 

 

 

 

4.             Amortization

 

$             

 

 

 

 

 

 

 

5.             Non-cash stock-based compensation expense

 

$            

 

 

 

 

 

 

 

6.                                      Earn-out payments in connection with
Borrower’s acquisition of The Video Network Pty Ltd. in an aggregate amount not
to exceed $3,600,000 in the aggregate in any 12-month period

 

$             

 

 

 

 

 

 

 

7.             Other add-backs approved by Bank

 

$            

 

 

 

 

 

 

 

8.             The sum of lines 1 through 7

 

$             

 

 

 

 

 

C.

 

Adjusted EBITDA (line A plus lines B.8)

 

$             

 

Is line C equal to or greater than the required amount set forth above?

 

o No, not in compliance

o Yes, in compliance

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D — LOAN PAYMENT/ADVANCE REQUEST FORM

 

DEADLINE FOR SAME DAY PROCESSING IS NOON EASTERN TIME

 

Fax To:

Date:  

 

 

LOAN PAYMENT:

 

 

 

TREMOR VIDEO, INC.

 

 

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

 

 

 

Principal $

 

 

and/or Interest $

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

Amount of Advance $

 

 

 

 

 

All Borrower’s representations and warranties in the Amended and Restated Loan
and Security Agreement are true, correct and complete in all material respects
on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Deadline for same day processing is noon, Eastern Time

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

(For International Wire Only)

Intermediary Bank:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

 

 

 

Special Instruction:

 

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

 

Telephone #:

 

 

--------------------------------------------------------------------------------